     Case 1:20-cv-00164-SPB-RAL Document 11 Filed 04/28/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


BRIAN DOUGLAS ANTHONY,                        )
               Plaintiff,                     )
                                              )       C.A. No. 20-164 Erie
                                              )
                v.                            )       District Judge Susan Paradise Baxter
                                              )       Magistrate Judge Richard A. Lanzillo
A.D.A. MICHAEL BURNS, et al.,                 )
                 Defendants.                  )




                                  MEMORANDUM ORDER


       Plaintiff Brian Douglas Anthony, an inmate at the Erie County Prison in Erie,

Pennsylvania, commenced this action by filing a prose civil rights complaint accompanied by a

motion for leave to pro.ceed infor;,_a pauperis ("ifp motion") [ECF No. 1], on June 26, 2020.

Named as Defendants in the complaint are Erie County Assistant District Attorneys Michael

Bums ("Bums"), Justin Smith ("Smith"), and Grant Miller ("Miller"); Honorable Marshall J.

Piccinini of the Erie County Court of Common Pleas ("Judge Piccinini"); the Commonwealth of

Pennsylvania ("Commonwealth"); the City of Erie, Pennsylvania ("Erie"); and Plaintiffs

criminal defense attorney Michael Harmon, Esquire ("Harmon"). This matter was referred to

United States Magistrate Judge Richard A Lanzillo for report and recommendation in
                       I

accordance with the Magistrates Act, 28 U.S.C. § 636(b)(l), and Rules 72.1.3 and 72.1.4 ofthe

Local Rules for Magistrates.

       On April 8, 2021, Magistrate Judge Lanzillo issued a report and recommendation

("R&R") recommending that Plaintiffs ifp motion be granted and that this action be dismissed

as legally frivolous in accordance with 28 U.S.C. § 1915(e) [ECF No. 4]. In particular, Judge
      Case 1:20-cv-00164-SPB-RAL Document 11 Filed 04/28/21 Page 2 of 2


                       \




Lanzillo determined that (1) Defendant Harmon is not a state actor and, thus, is not subject to

suit under 42 U.S.C. § 1983; (2) Plaintiffs claims against Defendants Bums, Smith and Miller

are barred by the doctrine of absolute prosecutorial immunity; (3) Plaintiffs claims ,against

Defendant Judge Piccinini are barred by the doctrine of judicial immunity; (4) Plaintiffs claims

against Defendant Commonwealth are barred by Eleventh Amendment immunity; and (5)

Plaintiffs claims against Defendant Erie fail to state a claim of municipal liability under Monell

v. New York City Dept. of Soc. Servs., 436 U.S. 658 (1978). Plaintiff has since filed timely

objections to the R&R essentially reiterating the bases of his claims against Defendant Piccinini

and the ADA Defendants, which have already been addressed by Judge Lanzillo in the R&R

[ECF No. 10].

       After de novo review of the complaint, together with the.report and recommendation, the

following order is entered:

         AND NOW, this 28th day of April, 2021;

         IT IS HEREBY ORDERED that the report and recommendation of Magistrate Judge

Lanzillo, issued April 8, 2020 [ECF No. 3], is adopted as the opinion of the Court, and this case

is DISMISSED as frivolous pursuant to 28 U.S.C. § 1915(e). The Clerk is directed to mark this

case CLOSED,


                                                  ~~~ &,c__
                                                       SUSAN PARADISE BAXTER
                                                       United States District Judge


cc:      The Honorable Richard A. Lanzillo
         U.S. Magistrate Judge

         all parties of record
